DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,891,729.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.


In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:
                  Application 17/138,222
                   US Patent 10,891,729
8. A method of quantifying a retinal characteristic from retinal OCT image data, the method comprising:
(a) obtaining a retinal spectral domain-OCT image from a subject;

(b) segmenting the OCT image into retinal regions according to a retinal OCT segmentation algorithm, said regions comprising the vitreous and the retinal pigment epithelium (RPE), and one or more additional regions;










(c) calculating a mean raw characteristic value within each region;

(d) assigning the vitreous region mean raw characteristic value equal to zero normalized characteristic units, and assigning the RPE region mean raw characteristic level equal to X normalized characteristic units;

(e) converting the calculated mean raw characteristic values for each of the one or more additional regions based on an offset and uniform scale to yield a control normalized characteristic unit scale from 0 to X; 
And (f) quantifying the characteristic according to the normalized characteristic unit scale.
1. A method of quantifying a retinal characteristic from retinal OCT image data, the method comprising: 
(a) obtaining a retinal spectral domain-OCT image from a subject; 

(b) segmenting the OCT image into retinal regions according to a retinal OCT segmentation algorithm, said regions comprising at least the vitreous and the retinal pigment epithelium (RPE), and one or more regions selected from the nerve fiber layer (NFL), ganglion cell layer (GCL), inner plexiform layer (IPL), internal limiting membrane (ILM), inner nuclear layer (INL), outer plexiform layer (OPL), outer nuclear layer (ONL), external limiting membrane (ELM), inner segments (IS), inner/outer segment junction (1/0S), and outer segments of the photoreceptors (OSP); 

(c) calculating a mean raw characteristic value within each region; 

(d) assigning the vitreous region mean raw characteristic value equal to zero normalized characteristic units, and assigning the RPE region mean raw characteristic level equal to X normalized characteristic units; 

(e) converting the calculated mean raw characteristic values for each region based on an offset and uniform scale to yield a control normalized characteristic unit scale from 0 to X; 

and (f) quantifying the characteristic according to the normalized characteristic unit scale.


Regarding claims 9-24, similar analysis as those presented for claim 8, with respect to claims 2-14, of the aforementioned US Patent is applicable.




Allowable Subject Matter


Claims 1-7 and 25 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein providing a probabilistic shape and intensity model derived from a plurality of OCT images generated from control subjects and segmented into 13 retinal regions; aligning the test OCT image with the probabilistic shape and intensity model according to retinal region shape; comparing pixels of the aligned test OCT image with the corresponding pixels in the control model by intensity, establishing a probable regional fit, and refining regional margins by estimating marginal density distribution with a linear combination a linear combination of discrete Gaussians (LCDG) to generate an initial regional segmentation map of the test OCT image comprising defined retinal regions and fitting the initial segmentation map with a statistical model that accounts for spatial information to achieve a final segmentation map comprising 13 retinal regions.











                                               Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Kang et al. (USPN       9,115,974), recite, “A motion-compensated optical coherence tomography system includes an optical coherence tomography sensor that includes a common-path optical fiber having an end for emitting light, reflecting reference light and receiving returned light for detection; a motion-compensation system attached to the common-path optical fiber and operable to move at least a portion of the optical fiber so as to compensate for motion between the end of the common-path optical fiber and an object being imaged; and a feedback control system configured to communicate with the optical coherence tomography sensor and the motion-compensation system. The feedback control system is configured to receive information concerning a measured distance of the end of the common-path optical fiber from the object and provide instructions to the motion-compensation system to decrease an amount of deviation of the measured distance from a desired distance”.
Zhou (USPN       9,400,169), recite, “a space-division multiplexing optical coherence tomography apparatus and system”.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, October 20, 2022